 

Exhibit 10.6

STOCK SUBSCRIPTION AGREEMENT
 
THIS STOCK SUBSCRIPTION AGREEMENT (as it may be amended from time to time, the
“Agreement”), by and between Man Financial Inc (“MFI”) and ProFutures,
Inc.  (“ProFutures”), is made as of this 22nd day of October 2004.
 
WHEREAS, ProFutures is the general partner of ProFutures Diversified Fund, L.P.,
a Delaware limited partnership (“PDF”), Alternative Asset Growth Fund, L.P., a
Delaware limited partnership (“AAGF”), and ProFutures Long/Short Growth Fund,
L.P., a Delaware limited partnership (“PLSGF”), and is the managing owner of
ProFutures Strategic Allocation Trust, a Delaware statutory trust (“PSAT”);
 
WHEREAS, pursuant to separate customer agreements (the “Brokerage Agreements”),
MFI is the futures commission merchant and clearing broker for each of PDF,
AAGF, PLSGF and PSAT (collectively, the “Funds”);
 
WHEREAS, ProFutures is obligated by the Amended and Restated Agreement of
Limited Partnership of PDF dated as of December 1, 1993 (the “PDF Limited
Partnership Agreement”) to maintain a net worth equal to: (i) the lesser of
$250,000 or 15% of the aggregate initial capital contributions of any limited
partnerships for which it shall act as general partner and which are capitalized
at less than $2.5 million and (ii) 10% of the aggregate initial capital
contributions of any limited partnerships for which it shall act as general
partner and which are capitalized at greater than $2.5 million (the “PDF Net
Worth Requirement”);
 
WHEREAS, ProFutures is obligated by the Amended and Restated Limited Partnership
Agreement of AAGF dated as of September 25, 1989 (the “AAGF Limited Partnership
Agreement”) to maintain a net worth equal to: (i) the lesser of $250,000 or 15%
of the aggregate initial capital contributions of any limited partnerships for
which it shall act as general partner and which are capitalized at less than
$2.5 million and (ii) 10% of the aggregate initial capital contributions of any
limited partnerships for which it shall act as general partner and which are
capitalized at greater than $2.5 million (the “AAGF Net Worth Requirement”);
 
WHEREAS, ProFutures is obligated by the Second Amended and Restated Limited
Partnership Agreement of PLSGF dated as of February 16, 1999 (the “PLSGF Limited
Partnership Agreement”) to maintain a net worth of not less than the greater of
$50,000 or at least 5% of the total contributions to PLSGF and all other
partnerships of which ProFutures is general partner, but in no event shall
ProFutures be required to maintain a net worth in excess of $1,000,000 (the
“PLSGF Net Worth Requirement”);
 
WHEREAS, ProFutures is obligated by the Second Amended and Restated Declaration
of Trust and Trust Agreement of PSAT dated as of January 28, 2003 (the “PSAT
Trust Agreement”) to maintain a net worth of not less than the greater of
$50,000 or at least 5% of the total contributions to PSAT and all other
partnerships of which ProFutures is manager, but in no event shall ProFutures be
required to maintain a net worth in excess of $1,000,000 (the “PSAT Net Worth
Requirement”); and
 
WHEREAS, MFI has agreed to subscribe for common stock of ProFutures to enable
ProFutures to continue to meet each Net Worth Requirement pursuant to the terms
and conditions set forth herein,
 

 
1

--------------------------------------------------------------------------------

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
 
1. Purchase of Shares.  MFI hereby agrees to subscribe for and purchase shares
of the no-par value common stock of ProFutures (the “Shares”) upon call therefor
by ProFutures and upon receipt of a certificate substantially in the form
attached hereto as Exhibit A (the “Certificate”).  MFI’s obligation to purchase
the Shares is subject to the conditions set forth herein.  The purchase price
for the Shares subscribed for by MFI pursuant to this Agreement shall equal the
book value per share as determined by MFI’s regularly employed independent
certified public accountants in accordance with generally accepted accounting
principles consistently applied on the date the subscription is called (as to
each Fund, the “Call Date”).  Payment for the subscription shall be made by wire
transfer within thirty (30) days after the Call Date in exchange for the Shares
(the “Closing Date”).
 
(a) PDF.  In the event that PDF suspends trading pursuant to its trading
suspension policy (as set forth in the PDF Limited Partnership Agreement) and
exhausts all of its assets to satisfy its obligations, MFI agrees to subscribe
for the Shares and pay to ProFutures such amount as it may from time to time
call pursuant to this Agreement, up to the PDF Subscription Amount (as
defined).  The PDF Subscription Amount shall be determined as of the first PDF
Call Date and shall mean: (i) the PDF Net Worth Requirement as of such date, but
in no event more than $7,000,000; minus (ii) the net worth of ProFutures
(excluding MFI’s obligations under this Agreement) as of such date, as
determined by MFI’s regularly employed independent certified public accountants
in accordance with generally accepted accounting principles consistently
applied.
 
(b) AAGF.  In the event that AAGF suspends trading pursuant to its trading
suspension policy (as set forth in the AAGF Limited Partnership Agreement) and
exhausts all of its assets to satisfy its obligations, MFI agrees to subscribe
for the Shares and pay to ProFutures such amount as it may from time to time
call pursuant to this Agreement, up to the AAGF Subscription Amount (as
defined).  The AAGF Subscription Amount shall be determined as of the first AAGF
Call Date and shall mean: (i) the AAGF Net Worth Requirement as of such date,
but in no event more than $7,000,000; minus (ii) the net worth of ProFutures
(excluding MFI’s obligations under this Agreement) as of such date, as
determined by MFI’s regularly employed independent certified public accountants
in accordance with generally accepted accounting principles consistently
applied.
 
(c) PLSGF.  In the event that PLSGF suspends trading pursuant to its trading
suspension policy (as set forth in the PLSGF Limited Partnership Agreement) and
exhausts all of its assets to satisfy its obligations, MFI agrees to subscribe
for the Shares and pay to ProFutures such amount as it may from time to time
call pursuant to this Agreement, up to the PLSGF Subscription Amount (as
defined).  The PLSGF Subscription Amount shall be determined as of the first
PLSGF Call Date and shall mean: (i) the PLSGF Net Worth Requirement as of such
date; minus (ii) the net worth of ProFutures (excluding MFI’s obligations under
this Agreement) as of such date, as determined by MFI’s regularly employed
independent certified public accountants in accordance with generally accepted
accounting principles consistently applied.
 
(d) PSAT.  In the event that PSAT suspends trading pursuant to its trading
suspension policy (as set forth in the PSAT Trust Agreement) and exhausts all of
its assets to satisfy its obligations, MFI agrees to subscribe for the Shares
and pay to ProFutures such amount as it may
 
 
 
2

--------------------------------------------------------------------------------

 
 
 
 from time to time call pursuant to this Agreement, up to the PSAT Subscription
Amount (as defined).  The PSAT Subscription Amount shall be determined as of the
first PSAT Call Date and shall mean: (i) the PSAT Net Worth Requirement as of
such date; minus (ii) the net worth of ProFutures (excluding MFI’s obligations
under this Agreement) as of such date, as determined by MFI’s regularly employed
independent certified public accountants in accordance with generally accepted
accounting principles consistently applied.
 
2. Calls with Respect to Multiple Funds.  In the event that ProFutures makes a
call pursuant to two or more of (a) through (d) above, the aggregate
subscription requirement with respect to all such Funds shall not exceed the
highest Subscription Amount of any such Fund.
 
3. Amendment of Fund Net Worth Requirements.  In the event that, at any time,
any of the PDF Net Worth Requirement, the PLSGF Net Worth Requirement, the AAGF
Net Worth Requirement or the PSAT Net Worth Requirement is reduced, ProFutures
shall promptly notify MFI and this Agreement shall be deemed to be amended and
restated, effective as of the date of such reduction, to reflect the change in
such Fund’s Net Worth Requirement.
 
4. Termination of Brokerage Relationship.  Except as provided below, in the
event that, at any time, MFI ceases to act as the exclusive futures commission
merchant and futures clearing broker for any of the Funds, this Agreement shall
be deemed to be amended and restated, effective as of the date MFI ceases to act
as the exclusive futures commission merchant and futures clearing broker for
such Fund(s), to reflect the deletion of all references to such Fund(s).  For
the avoidance of doubt, MFI hereby acknowledges and agrees that MFI will not act
as exclusive clearing broker for foreign exchange transactions effected by the
Funds in the spot and over-the-counter markets.
 
5. Preservation of Business.  During the term of this Agreement, ProFutures
shall operate only in the ordinary and usual course of business and shall
attempt to preserve intact the present business organization, good will and
advantageous relationships with the Funds, and shall not permit any action or
omission which would cause any of its material representations or warranties
contained herein to become inaccurate or any of its covenants to be
breached.  Without limiting the generality of the foregoing, ProFutures will
not, without the prior written consent of MFI, which consent shall not be
unreasonably withheld or delayed:
 
(a) incur any obligation or enter into any contract which requires a payment by
any party in excess of, or a series of payments which in the aggregate exceed,
$250,000 or provides for the delivery of goods or performance of services, or
any combination thereof, having a value in excess of $250,000 other than
contracts entered into in the ordinary course of ProFutures’ business consistent
with past practice;
 
(b) sell, transfer, convey, assign or otherwise dispose of any of its material
assets or properties with a value in excess of $100,000, except to existing
affiliated companies for which notice will be provided to MFI;
 
(c) waive, release or cancel any material claims against third parties or
material debts owing to it, or any rights which are in excess of $100,000;
 
(d) authorize for issuance, issue, sell, deliver or agree or commit to issue,
sell or deliver (whether through the issuance or granting of options, warrants,
convertible or exchangeable securities, commitments, subscriptions, rights to
purchase or otherwise) any shares
 
 
 
 
3

--------------------------------------------------------------------------------

 
 
 
of capital stock or any other securities of ProFutures, or amend any of the
terms of any such capital stock or other securities;
 
(e) split, combine, or reclassify any shares of its capital stock, declare any
stock dividend in respect of its capital stock, or redeem or otherwise acquire
any capital stock or other securities of ProFutures;
 
(f) make any borrowings, incur any debt (other than trade payables in the
ordinary course of business and consistent with past practice), or assume,
guarantee, endorse (except for the negotiation or collection of negotiable
instruments in the ordinary course of business and consistent with past
practice) or otherwise become liable (whether directly, contingently or
otherwise) for the obligations of any other person, or make any payment or
repayment in respect of any indebtedness (other than trade payables and accrued
expenses in the ordinary course of business and consistent with past practice)
in excess of $250,000;
 
(g) make any loans, advances or capital contributions to, or investments in, any
other person, except in the ordinary course of business consistent with past
practices in excess of $100,000;
 
(h) acquire, lease or encumber any assets outside the ordinary course of
business or any assets in excess of $100,000;
 
(i) pay any material amount, perform any material obligation or agree to pay any
material amount or perform any material obligation, in settlement or compromise
of any suits or claims of liability against ProFutures or any of its directors,
officers, controlling persons, employees or agents.  For purposes of this
section, material is defined as an amount in excess of $100,000; or
 
(j) terminate (other than an expiration), or materially modify, amend or
otherwise alter or change any of the terms or provisions of any agreement with a
Fund.
 
6. Maintenance of Insurance.  ProFutures shall continue to carry insurance with
substantially the same coverage and in reasonable amounts as currently in
effect, and shall use reasonable best efforts not to allow any breach, default,
termination or cancellation of such insurance policies or agreements to occur or
exist.
 
7. ProFutures’ Activities.  ProFutures agrees, for so long as this Agreement is
in effect, not to engage, without the prior written consent of MFI, in any
activities unrelated to its current activities of being: (a) a commodity trading
advisor; (b) general partner of PLSGF, AAGF and PDF; and (c) managing owner of
PSAT.  Further, ProFutures agrees that MFI shall be its sole futures clearing
broker for all funds owned or controlled by ProFutures.  MFI hereby acknowledges
and agrees that MFI will not act as sole clearing broker for foreign exchange
transactions effected in the spot and over-the-counter markets on behalf of all
funds owned or controlled by ProFutures, including, for the avoidance of doubt,
ProFutures Global Reserve Fund, LDC, to the extent such fund is under common
control with funds owned or controlled by ProFutures.  ProFutures shall use best
efforts to conserve capital and avoid expenses to the extent feasible to
minimize the need of ProFutures to require MFI to purchase the
Shares.  ProFutures also agrees to cooperate in good faith with MFI in the
conduct of its affairs including, with limitation, its full cooperation in
responding to any reasonable request for information by MFI.
 
 
 
4

--------------------------------------------------------------------------------

 
 
8. MFI’s Activities.  MFI hereby agrees that it shall: (a) not purchase or
otherwise acquire any units of limited partnership interest or beneficial
interest of any of the Funds; and (b) provide all information which in the
opinion of counsel for ProFutures is reasonably required for ProFutures to
comply with federal and state securities and tax laws, subject to ProFutures
maintaining strict confidentiality as to the information so provided.
 
9. Bank Holding Company Act.  In the event a subscription payment is called by
ProFutures pursuant to Section 1, ProFutures agrees that it will (i) operate
each Fund in compliance with the Bank Holding Company Act of 1956, as amended
(“BHCA”), (ii) liquidate and prohibit the Funds from establishing any positions
that, in the reasonable judgment of MFI, may not be held by such Funds under the
BHCA, and (iii) upon MFI’s request, cause the Funds to make, constitute and
appoint MFI as an attorney-in-fact of such Funds with the power to liquidate any
positions that in the reasonable judgment of MFI may not be held by such Funds
under BHCA.  ProFutures and MFI acknowledge and agree that such positions shall
be liquidated in a commercially reasonable manner consistent with ProFutures’
fiduciary duties to such Funds.
 
10. Representations and Warranties of ProFutures.  ProFutures represents,
warrants and covenants to MFI as follows:
 
(a) ProFutures is a corporation duly incorporated, validly existing and in good
standing under the laws of the State of Texas, and has all requisite corporate
power and authority to carryon its business as proposed to be conducted;
 
(b) true, accurate and complete copies of ProFutures’ certificate or articles of
incorporation and bylaws are attached hereto as Exhibit B;
 
(c) ProFutures has all requisite legal and corporate power to enter into this
Agreement, to issue the Shares and to perform its other obligations under the
terms of this Agreement;
 
(d) the Shares shall, when issued, have been duly authorized and, upon receipt
of the purchase price therefore, will be (i) validly issued, fully paid and
non-assessable, (ii) free of preemptive rights and (iii) free and clear of any
and all liens;
 
(e) ProFutures has taken all corporate action necessary for its authorization,
execution, and delivery of, and its performance under, this Agreement;
 
(f) this Agreement constitutes a legal, valid and binding obligation of
ProFutures, enforceable against ProFutures in accordance with its terms, except
that enforceability may be limited by (i) bankruptcy, insolvency or other laws
affecting the enforcement of creditors’ rights generally and (ii) general
principles of equity regardless of whether such enforceability is considered in
a proceeding in equity or at law; and
 
(g) the issuance of a Certificate shall constitute a representation and warranty
by ProFutures that the information contained therein is true and complete as of
the date of issuance.
 
11. Representations and Warranties of MFI.  MFI represents and warrants to
ProFutures as follows (which representations and warranties shall be deemed to
be repeated at each Call Date and Closing Date);
 
 
 
 
5

--------------------------------------------------------------------------------

 
 
 
 
(a) MFI is a corporation duly incorporated, validly existing and in good
standing under the laws of the State of Delaware and has all requisite corporate
power and authority to carry on its business as conducted on the date hereof;
 
(b) MFI has taken all corporate action necessary for its authorization,
execution, and delivery of, and its performance under, this Agreement; and
 
(c) this Agreement constitutes a valid and binding obligation of MFI,
enforceable against MFI in accordance with its terms, except that enforceability
may be limited by (i) bankruptcy, insolvency or other laws affecting the
enforcement of creditors’ rights generally and (ii) general principles of equity
regardless of whether such enforceability is considered in a proceeding in
equity or at law.
 
12. Conditions to MFI’s Obligations at each Call Date and Closing Date.  MFI’s
obligation to purchase the Shares at the Closing is subject to the fulfillment
at each Call Date and Closing Date of the following conditions:
 
(a) the representations and warranties made by ProFutures herein shall be true
and correct when made, and shall be deemed to be repeated at each Call Date and
Closing Date;
 
(b) ProFutures shall have performed all obligations and conditions herein
required to be performed or observed by it on or prior to the Call Date and all
documents incidental thereto shall be satisfactory in form and content to MFI
and its counsel;
 
(c) the conditions to the call set forth in Section 1 shall have been met and
the Certificate shall have been duly executed and delivered; and
 
(d) the Shares shall have been delivered to MFI.
 
13. Information Requirements of ProFutures.  During the term of this Agreement,
MFI shall have the right, upon reasonable notice and during normal business
hours, to review and, at its expense, copy the books and records of ProFutures
at the offices of ProFutures.  In addition, ProFutures shall furnish to MFI;
 
(a) the Subscription Amount of each Fund on the date hereof, within twenty (20)
days of each month-end, and upon reasonable request by MFI;
 
(b) prompt notice of a suspension of trading in any Fund;
 
(c) prompt notice in the event that any of the Fund’s assets have declined as of
the close of business on any business day to a level less than 80% of the net
assets of such Fund at the end of the preceding month (adjusted for
contributions, redemptions and distributions);
 
(d) quarterly and annual unaudited financial statements and annual and other
audited statements of ProFutures, promptly following their completion;
 
(e) a monthly statement of the net worth of ProFutures (excluding MFI’s
obligations under this Agreement) determined in accordance with generally
accepted accounting principles consistently applied, within twenty (20) days of
each month-end;
 
(f) copies of all regulatory notices, complaints, legal actions or proceedings,
and other claims involving or in any way relating to ProFutures or any Fund
including, without
 
 
 
6

--------------------------------------------------------------------------------

 
 
limitations, claims by any limited partner or unit holder, as the case may be,
of a Fund, as soon as practicable following filing or receipt thereof by
ProFutures;
 
(g) copies of all financial statements required to be delivered to participants
in the Funds pursuant to the rules of the Commodity Futures Trading Commission
or National Futures Association, promptly and in no event later than the date of
distribution to the participants in the Fund; and
 
(h) copies of marketing material used m connection with any Fund, promptly
following their use.
 
14. Other Conditions.  In the event ProFutures either makes a general assignment
of its assets to creditors under applicable state law; is placed into
receivership under any governing state or federal law; or made subject to any
foreign insolvency proceeding, this Agreement shall terminate without any
further notice or action of MFI being necessary or required (collectively, an
“Insolvency Event”); provided, however, that MFI, in its sole and absolute
discretion, may elect within ten (10) days of receipt of written notice of an
Insolvency Event to continue the term of the Agreement by providing written
notice of such election to ProFutures (and any assignee or receiver, as the case
may be), subject to whatever additional or other terms and conditions as MFI may
reasonably request.  In the event an order for relief is entered against
ProFutures under any chapter of Title 11 of the United States Code (the
“Bankruptcy Code”) and a case is commenced in a United States Bankruptcy Court
(a “Bankruptcy Proceeding”), ProFutures or (if applicable) its trustee may
request, but shall not be entitled to require, cash contributions from MFI under
this Agreement.  MFI, in its sole and absolute discretion, may elect to make
such cash contribution in the Bankruptcy Proceeding, subject to satisfaction of
the following conditions:  First, in lieu of issuing any shares in exchange for
such a requested cash contribution, ProFutures or (if applicable) its trustee
shall obtain entry of an order under Section 363 of the Bankruptcy Code, in form
and substance satisfactory to MFI (the “Sale Order”) authorizing the sale to MFI
of so much of the assets of the estate of ProFutures as MFI determines in its
reasonable discretion to have a value that is at least equal in amount to the
cash contribution that it has agreed to make (the “Purchase Price”).  Second,
any assets so transferred to MFI in consideration for the Purchase Price shall
be conveyed pursuant to Section 363 of the Bankruptcy Code free and clear of all
liens, claims or encumbrances.  Third, the Sale Order shall provide a finding
that MFI is a “good faith” purchaser and is entitled to the protections of
Section 363(m).  Fourth, MFI shall be entitled to reasonable overbid procedures
in connection with any such asset sale, including, but not necessarily limited
to entry of an order in the Bankruptcy Proceeding authorizing ProFutures to
reimburse MFI, as an administrative expense under Section 503(b) of the
Bankruptcy Code, for any fees, costs or expenses, including attorneys’ fees,
reasonably incurred by MFI in connection with its offer to pay the Purchase
Price.
 
15. Term.  This Agreement shall continue in effect for a period of one (1) year
from the date hereof and shall be automatically renewed for additional one (1)
year terms.  Notwithstanding the foregoing, (i) either party may terminate this
Agreement at any time after having given the other party at least sixty (60)
days’ prior written notice of its intent to terminate, and (ii) MFI may, in its
sole discretion, terminate this Agreement immediately following a capital call
made pursuant to Section 1 hereof, provided that MFI’s obligation to make
payment pursuant to such call shall survive the termination of this
Agreement.  In the event of any such termination, MFI will provide ProFutures
with prompt written notice.
 
 
 
7

--------------------------------------------------------------------------------

 
 
 
16. Amendments; Waiver; Assignments; Beneficiaries.  Except as otherwise
provided in Section 3 and Section 4 above, none of the provisions of this
Agreement may be amended or waived except by a written instrument duly executed
by the party to be charged therewith.  No waiver of any right or remedy or any
breach of or default under any provision of this Agreement shall constitute a
waiver of any other right or remedy for any breach of or default under any other
provision or of any other breach of or default under the same provision.  This
Agreement may not be assigned by either party without the prior written consent
of the other, and any attempted assignment without such consent shall be
void.  No changes in ownership of either party shall in any way affect its
obligation hereunder.  This Agreement and the conditions and provisions hereof
are intended to be and are for the sole and exclusive benefit of the parties
hereto and their respective successors and assigns and for the benefit of no
other person or entity.
 
17. Governing Law; Jurisdiction; Venue.  The Agreement shall be governed by and
construed in accordance with the laws of the State of Illinois (excluding
conflict of laws principles).  All disputes, claims, actions or proceedings
arising directly or indirectly from or in connection with this Agreement shall
be litigated only in a court located in the State of Illinois.  The parties
hereby consent and submit to the jurisdiction of any state or federal court
located in the County of Cook, State of Illinois.  The parties hereby waive any
right to transfer or change the venue of any such litigation.
 
18. Notices.  Any notices required or desired to be given under this Agreement
shall be given in writing and shall be effective when given personally on the
date delivered or, when given by mail, overnight courier or facsimile (provided
receipt of the latter is orally confirmed), upon the date of receipt, addressed
as follows (or to such other address as the party entitled to notice shall
hereafter designate in accordance with the terms hereof):
 
If to ProFutures:
       
ProFutures, Inc.
11612 Bee Cave Road - Suite 100
Austin, Texas 78738
Attn:  Gary D. Halbert, President
Fax:   (512) 263-3459
   
If to MFI:
   
Man Financial Inc
717 Fifth Avenue, 9th Floor
New York, New York 10022-8101
Attn:  Thomas M. Harte, Executive Vice President
Fax:   (212) 589-6215
   
with a mandatory copy to:
     
Man Financial Inc
717 Fifth Avenue, 9th Floor
New York, New York 10022-8101
Attn:  Thomas A. Hayes, Jr., General Counsel
Fax:   (212) 589-6236
   

 
 
 
 
8

--------------------------------------------------------------------------------

 
 
19. Severability of this Agreement.  In case any provision of the Agreement
shall be invalid, illegal or unenforceable, the validity, legality and
enforceability of the remaining provisions shall not in any way be affected or
impaired thereby.
 
20. Counterparts.  This Agreement may be executed in any number of counterparts,
all of such counterparts together to be deemed one instrument.
 
21. Captions.  Any captions appearing in this Agreement are inserted as a matter
of convenience and for reference only and shall not define, limit, or describe
the scope and intent of the Agreement or any of the provisions hereof.
 
22. Entire Agreement: Prior Agreements.  This Agreement contains the entire
understanding of the parties with respect to the subject matter hereof and
supersedes all prior agreements and understandings (written and oral) of the
parties in connection herewith.
 

 
9

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have duly caused the Agreement to be executed
and delivered by their authorized agents as of the date first above written.
 

 
MAN FINANCIAL INC
             
By:
/s/ Thomas M. Harte
         
Name:
Thomas M. Harte
 
Title:
Executive Vice President
         
PROFUTURES, INC.
             
By:
/s/ Gary D. Halbert
       
Name:
Gary D. Halbert
 
Title:
President

 



10


--------------------------------------------------------------------------------